

114 S2585 IS: Airspace Management Advisory Committee Act of 2016
U.S. Senate
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2585IN THE SENATE OF THE UNITED STATESFebruary 25, 2016Mr. Flake (for himself and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish an airspace management advisory committee.
	
 1.Short titleThis Act may be cited as the Airspace Management Advisory Committee Act of 2016. 2.Airspace management advisory committeeSection 213(c) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) is amended by adding at the end the following:
			
				(3)Airspace management advisory committee
 (A)In generalNot later than 180 days after the date of the enactment of this paragraph, the Administrator shall establish an advisory committee to review and provide comments on proposals described in subparagraph (B) before any such proposal is made available for public comment and before any such proposal is implemented.
 (B)Proposals describedA proposal described in this subparagraph is a proposed change in regulations, policies, or guidance of the Federal Aviation Administration relating to airspace that affects airport operations, airport capacity, the environment, or communities in the vicinity of airports.
 (C)MembershipThe membership of the advisory committee established under subparagraph (A) shall include representatives of air carriers, airports of various sizes and types, and State aviation officials.
 (D)DutiesNot later than 100 days after the establishment of the advisory committee under subparagraph (A), the advisory committee shall—
 (i)conduct a review of the practices and procedures of the Federal Aviation Administration for developing proposals described in subparagraph (B), including—
 (I)an assessment of the extent to which there is consultation, or a lack of consultation, with respect to such proposals—
 (aa)between and among the affected elements of the Federal Aviation Administration, including the Air Traffic Organization, the Office of Airports, the Flight Standards Service, the Office of NextGen, and the Office of Energy and Environment; and
 (bb)between the Federal Aviation Administration and affected entities, including airports, communities, and State and local governments;
 (ii)recommend revisions to such practices and procedures to improve communications and coordination between and among affected elements of the Federal Aviation Administration and with other affected entities with respect to proposals described in subparagraph (B) and the potential effects of such proposals;
 (iii)conduct a review of the management by the Federal Aviation Administration of database systems used to evaluate data relating to obstructions to air navigation or navigational facilities under part 77 of title 14, Code of Federal Regulations; and
 (iv)make recommendations to ensure that the data described in clause (iii) is publicly accessible and streamlined to ensure developers, airport operators, and other interested parties may obtain relevant information concerning potential obstructions when working to preserve and create a safe and efficient navigable airspace..